Appellant has filed a petition for rehearing in this case which we have given careful consideration. The contention made for a rehearing is embodied in the following statement in the petition:
"This petition for a rehearing is based upon a consideration of the following matter, which it seems was not given due consideration by the court in its original opinion.
"All of the evidence opposing plaintiff-appellant's claim for compensation was based upon the statements of the witnesses and Doctors Newton and Roberts as to the cause of death, which evidence of said doctors was in turn predicated upon an examination made of Wm. T. Parkison before he was injured on May 13, 1932. Evidence based upon such physical examination before the injury was received, for which compensation is claimed and which it is contended by claimant and appellant caused Parkison's death, is so conjectural *Page 619 
and speculative as to not have any force and effect whatever and not entitled to any weight and consideration. If this is true, then it must follow that the evidence of the doctors who testified for the plaintiff stands here unopposed and undenied."
If the contention made in the petition is true, that the "evidence of said doctors Newton and Roberts was in turn predicated upon an examination made of Wm. T. Parkison before he was injured on May 13, 1932," there would be merit in the contention made by the petitioner that such evidence "is so conjectural and speculative as to not have any force and effect."
The record before us, however, does not support the contention made by the petitioner. On the contrary it appears that both Doctors Newton and Roberts were present in the courtroom and heard the testimony of Parkison's wife and of the two doctors who testified on behalf of the claimant; and that they each predicated their answers upon the conditions they found when they examined Parkison in 1931 and upon thetestimony and history of the case as given in court by claimantand the two physicians who had testified in support of theclaim.
The following question was asked of Dr. Newton:
"Q. Doctor, from your examination of the man and the testimony that has been given here with reference to his death, what, in your opinion, caused his death, was the immediate cause of his death?"
It appears throughout his testimony that Dr. Newton's answers were predicated upon the entire history of the case, both as learned by the witness from examination made in 1931 and the testimony given by the witnesses as to his subsequent condition up to the time of his death.
The record also discloses substantially the same situation with reference to the testimony of Dr. Roberts who was asked this question:
"Q. Taking into consideration the history as given here in the case and all of the testimony, what would you say as to whether or not this man's death could have been caused as a result of being gassed on May 13, 1932?" *Page 620 
For the foregoing reasons the petition must be denied, and it is so ordered.
Givens, C.J., and Morgan, J., concur.
Budge, J., dissents.
Holden, J., deeming himself disqualified, did not sit at the hearing nor participate in the opinion.